DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
 
Claims 1, 10, and 19  are amended.
Claims 2, 7-9, and 16-18 are canceled.
Claims 1-3-6, 10, and 12-15, and 19 are pending.

Interview
The Examiner acknowledges the interview conducted on May 26, 2022, in which the pending rejections and Advisory Action were discussed.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the recitation of machine learning in the claims provides a practical application.  See Remarks p. 8.  The Examiner respectfully disagrees.  The claims are directed to the abstract idea of lifecycle product management.  The abstract idea is generally linked to a machine learning environment operating on a retail website for implementation.  Therefore, the machine learning (and website) merely provides a technological environment for implementation.  Essentially, the claims are directed to a business process for product management based on product returns.  The steps of the claims could be implemented mentally or on paper, but a general purpose computer is recited for implementation of the abstract idea.  In essence, the recitation of the environment is a drafting effort designed to monopolize the abstract idea.  
The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further consideration of the prior art.  The independent claims now stand rejected under Janssen in view of Hammond and Flinn.  According to the Applicant, Flinn is deficient because Flinn does not teach making business decisions regarding price, product removal, product listings, and product images based on expected return rate of products.  See Remarks p. 11.  In response, the Examiner points out that Flinn is combined with Janssen and Hammond, which teaches making these business decisions based on return rates of products.  See Janssen ¶[0061]-[0062] and Hammond ¶[0061]-[0066].  Essentially, Hammond teaches making business decisions based on return rates (see Hammond ¶[0061].  Flinn teaches that common business decisions include setting price and choosing a manner of marketing a products (see ¶[0187]).  The claims recite price determinations and various marketing attributes (presence on a website, product listing, product images, etc.) that are species in the genus of marketing decisions taught by Flinn.  For these reasons, independent claims 1, 10, and 19 would stand rejected as being obvious over Janssen in view of Hammond and Flinn.
The rejection of the dependent claims stands or falls with the rejection of the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows. 
Claims 1-3-6, 10, and 12-15, and 19 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-3-6, 10, and 12-15, and 19  are all directed to one of the four statutory categories of invention, the claims are directed to lifecycle product management (as evidenced by the preamble of exemplary claim 1), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: [1] “obtaining product hierarchy information;” [2] “obtaining order data;” [3] “obtaining customer data;” [4] “determining an expected return rate;” and [5] “performing an action.”  Step [1]-[5] are steps for managing personal behavior related to the abstract idea of lifecycle product management that, when considered alone and in combination, are part of the abstract idea of lifecycle product management.  The dependent claims further recite steps for managing personal behavior (see claims 3-6, and 12-15) that are part of the abstract idea of lifecycle product management.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes retail product management for business purposes.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional hardware elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer in independent claim 1; a system with processors in independent claim 10, and a computer readable medium in independent claim 19).  The claims do recite the use of machine learning, but the abstract idea of lifecycle product management is generally linked to a machine learning environment for implementation.  Product returns are predicted using machine learning to facilitate product management.  Therefore, the machine learning merely amounts to a technological environment for implementation.  See MPEP §2106.05(h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computer in independent claim 1; a system with processors in independent claim 10, and a computer readable medium in independent claim 19) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See again MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080313009 A1 to Janssen (hereinafter ‘JANSSEN’) in view of US 20160321661 A1 to Hammond et al. (hereinafter ‘HAMMOND’) and US 20060015380 A1 to Flinn et al. (hereinafter ‘FLINN’).

Claim 1 (Currently Amended)
JANSSEN discloses a computer-implemented method for early lifecycle product management the method comprising (see abstract and ¶[0004]; one feature of particular interest to vendors of consumer products is the return rate of a product, especially a new product). 
JANSSEN does not specifically disclose, but HAMMOND discloses obtaining product hierarchy information for an early lifecycle product offered for sale by a retailer (see Tables 7 and 8; product hierarchy descriptions and SKUs). 
JANSSEN further discloses obtaining order data for each order of the early lifecycle product during an early lifecycle period (see abstract and ¶[0004]-[0005]; the cumulative sales affecting product returns is calculated based on the total of all returns divided by a total of all sales.  Make adjustments during the sales life of a product, especially during the early months of a products life when sales volume is the greatest.  See also ¶[0031]; collect return data to point of sale by a vendor.  See also claims 1 and 9; sales data measure at a point of sale), wherein the order data includes an identification of the early lifecycle product (see ¶[0010] & [0026]; actual life return rate reefers to the return rate for a product after all sales of that product are complete.  See also Table 1, ¶[0063]-[0064]; model name.
JANSSEN does not explicitly disclose, but HAMMOND discloses, an identification of other items included in an order with the early lifecycle product (see Table 2; SKU and UPC), a cost of each item in the order (see again Table 2; cost), a size of each item in the order (see again Table 2; color/size/syle) and a date of the order (see ¶[0115]-[0116] [126], & [0134]; receipt date and purchase date).
ANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining return abuse or fraud based on nominating data that includes cost, size, and date..  It would have been obvious to make the determination based on the factors as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).
JANSSEN further discloses obtaining customer data for a customer associated with each order of the early lifecycle product during the early lifecycle period (see ¶[0074] and claims 1 & 9; the system has automated links to a product sales and returns data, and provides a platform to authenticate users.  Sales data is measured at a point of sale to an end user). 
JANSSEN does not specifically disclose, but HAMMOND discloses, determining an expected return rate for the early lifecycle product based by inputting the product hierarchy information (see again Tables 7 and 8; product hierarchies and statistics).
JANSSEN further discloses , the order data and the customer data into a trained return prediction model, (see ¶[0061]-[0062]; total returns for a future month of interest are calculated my multiplying the ELRR for the product times the total sales affecting returns)
JANSSEN does not specifically disclose, but HAMMOND discloses,  wherein the trained return prediction model is created by applying a machine learning algorithm to a set of features extracted from a set of historical data for the retailer (see ¶[0002]-[0003], [0061] and [0074]; the decision engine may be carries out as a neural network, genetic, or statistical model or algorithm for decision-making.  Determine when to allow customers to return purchase merchandise using customer return data.  Identify patterns or trends to take appropriate actions.  See also ¶[0206]; estimate monthly return quantity). 
JANSSEN further discloses based on a determination that the expected return rate exceeds a threshold value (see ¶[0071]; a large ELRR in excess of 11% is identified and flagged).
JANSSEN does not specifically disclose, but HAMMOND discloses, performing an action on a listing of the early lifecycle product on a website of the retailer based on a stored profile of the retailer (see ¶[0061]-[0066]; the decision engine can prepare an appropriate warning and/or restriction to issue to the customer based on the client’s return authorization policies.  A return request score can be categorized as: authorize, warn, and deny.  See also ¶[0057]; the authorization may be carried out using the internet), 
wherein the stored profile of the retailer includes a plurality of actions and a set of rules for selecting the action from the plurality of actions (see ¶[0061]-[0063]; a decision engine makes authorization decisions regarding returns based on stored information about the client’s return authorization policies). 
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allow customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on estimated return quantity as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).
The combination of JANSSEN and HAMMOND does not specifically disclose, but FLINN discloses, wherein the plurality of actions include: 
changing a price of the early lifecycle product on the listing of the early lifecycle product on the website (see ¶[0187]; price determination); 
removing the early lifecycle product from the website of the retailer (see again ¶[0187]; marketing); 
instituting a review of a product listing of the early lifecycle product on the website of the retailer (see again ¶[0187]; marketing);; and 
updating images of the early lifecycle product on the website of the retailer (see again ¶[0187]; marketing).
wherein the set of rules for selecting the action from the plurality of actions includes an identification of which of the plurality of actions to take based on the expected return rate (see ¶[0077]-[0078]; traditional financial metrics such as internal rate of return may be used to evaluate future decisions) and one of a sales price (see ¶[0187]; price determination)  and a profit margin of the early lifecycle product see ¶[0174] and [0182] & claim 38; contribution margin or gross margin); 
JANSSEN discloses a method for predicting product return rate behavior at different times in a product lifecycle (see ¶[0012]).  FLINN discloses business lifecycle management that includes using lifecycle data with value drivers to model a lifecycle based on financial performance and determine actions based on the model.  It would have been obvious to determine actions as taught by FLINN in the method of JANSSEN with the motivation to apply a strategy to manage a product or service based on expected lifecycle path (see FLINN ¶[0175]-[0178]).
JANSSEN further discloses wherein the expected return rate is a rate at which the early lifecycle product is returned to retailer (see abstract and ¶[0004]-[0005]; the cumulative sales affecting product returns is calculated based on the total of all returns divided by a total of all sales.  Product returns may end up causing financial loss to the manufacturer).
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allowed customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on estimated return quantity as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).

Claim 3 (Previously Presented)
The combination of JANSSEN, HAMMOND, and FLINN discloses the computer-implemented method as set forth in claim 1.
JANSSEN further discloses wherein the historical data includes historical order data (see abstract; cumulative sales affecting product returns).
JANSSEN does not specifically disclose, but HAMMOND discloses, historical customer data (see ¶[0062] and [0066]; appropriate customer data, such as prior returns), and product hierarchy information for all products included in the historical order data (see Tables 7 and 8; product hierarchy descriptions and SKUs). 
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allowed customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on estimated return quantity, previous returns, and product information as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).

Claim 4 (Previously Presented)
The combination of JANSSEN, HAMMOND, and FLINN discloses the computer-implemented method as set forth in claim 1.
JANSSEN further discloses wherein the set of features comprise return and order quantity features (see abstract; ratio of returns to sales), seasonality features (see ¶[0006]; subsequent months).
JANSSEN does not specifically disclose, but HAMMOND discloses, product category identifiers (see ¶[0048]; SKU categories), product variability features (see Table 2; Department Code), order characteristic features (see again Table 2; store name), order profile features (see again Table 2; employee), and customer profile features (see ¶[0062] and [0066]; appropriate customer data, such as prior returns).
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allowed customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on product information as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).

Claim 10 (Currently Amended)
JANSSEN discloses a system comprising: one or more processors for executing computer-readable instructions, the computer- readable instructions controlling the one or more processors (see ¶[0075]; a computer readable medium accessed by a processor).
JANSSEN does not specifically disclose, but HAMMOND discloses to perform operations comprising: obtaining product hierarchy information for an early lifecycle product offered for sale by a retailer (see Tables 7 and 8; product hierarchy descriptions and SKUs). 
JANSSEN further discloses, obtaining order data for each order of the early lifecycle product during an early lifecycle period (see abstract and ¶[0004]-[0005]; the cumulative sales affecting product returns is calculated based on the total of all returns divided by a total of all sales.  Make adjustments during the sales life of a product, especially during the early months of a products life when sales volume is the greatest.  See also ¶[0031]; collect return data to point of sale by a vendor.  See also claims 1 and 9; sales data measure at a point of sale); 
wherein the order data includes an identification of the early lifecycle product (see ¶[0010] & [0026]; actual life return rate reefers to the return rate for a product after all sales of that product are complete.  See also Table 1, ¶[0063]-[0064]; model name.
JANSSEN does not explicitly disclose, but HAMMOND discloses, an identification of other items included in an order with the early lifecycle product (see Table 2; SKU and UPC), a cost of each item in the order (see again Table 2; cost), a size of each item in the order (see again Table 2; color/size/syle), and a date of the order (see ¶[0115]-[0116] [126], & [0134]; receipt date and purchase date).
ANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining return abuse or fraud based on nominating data that includes cost, size, and date..  It would have been obvious to make the determination based on the factors as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).
JANSSEN further discloses, obtaining customer data for a customer associated with each order of the early lifecycle product during the early lifecycle period (see ¶[0074] and claims 1 & 9; the system has automated links to a product sales and returns data, and provides a platform to authenticate users.  Sales data is measured at a point of sale to an end user). 
JANSSEN does not specifically disclose, but HAMMOND discloses, determining an expected return rate for the early lifecycle product based by inputting the product hierarchy information (see again Tables 7 and 8; product hierarchies and statistics).
JANSSEN further discloses ,the order data and the customer data into a trained return prediction model (see ¶[0061]-[0062]; total returns for a future month of interest are calculated my multiplying the ELRR for the product times the total sales affecting returns)
JANSSEN does not specifically disclose, but HAMMOND discloses, wherein the trained return prediction model is created by applying a machine learning algorithm to a set of features extracted from a set of historical data for the retailer (see ¶[0002]-[0003], [0061] and [0074]; the decision engine may be carries out as a neural network, genetic, or statistical model or algorithm for decision-making.  Determine when to allow customers to return purchase merchandise using customer return data.  Identify patterns or trends to take appropriate actions.  See also ¶[0206]; estimate monthly return quantity). 
JANSSEN further discloses based on a determination that the expected return rate exceeds a threshold value (see ¶[0071]; a large ELRR in excess of 11% is identified and flagged).
JANSSEN does not specifically disclose, but HAMMOND discloses, performing an action on a listing of the early lifecycle product on a website of the retailer based on a stored profile of the retailer (see ¶[0061]-[0066]; the decision engine can prepare an appropriate warning and/or restriction to issue to the customer based on the client’s return authorization policies.  A return request score can be categorized as: authorize, warn, and deny.  See also ¶[0057]; the authorization may be carried out using the internet), 
wherein the stored profile of the retailer includes a plurality of actions and a set of rules for selecting the action from the plurality of actions (see ¶[0061]-[0063]; a decision engine makes authorization decisions regarding returns based on stored information about the client’s return authorization policies). 
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allow customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on estimated return quantity as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).
The combination of JANSSEN and HAMMOND does not specifically disclose, but FLINN discloses, wherein the plurality of actions include: 
changing a price of the early lifecycle product on the listing of the early lifecycle product on the website (see ¶[0187]; price determination); 
removing the early lifecycle product from the website of the retailer (see again ¶[0187]; marketing); 
instituting a review of a product listing of the early lifecycle product on the website of the retailer (see again ¶[0187]; marketing);; and 
updating images of the early lifecycle product on the website of the retailer (see again ¶[0187]; marketing).
wherein the set of rules for selecting the action from the plurality of actions includes an identification of which of the plurality of actions to take based on the expected return rate (see ¶[0077]-[0078]; traditional financial metrics such as internal rate of return may be used to evaluate future decisions) and one of a sales price (see ¶[0187]; price determination)  and a profit margin of the early lifecycle product see ¶[0174] and [0182] & claim 38; contribution margin or gross margin); 
JANSSEN discloses a method for predicting product return rate behavior at different times in a product lifecycle (see ¶[0012]).  FLINN discloses business lifecycle management that includes using lifecycle data with value drivers to model a lifecycle based on financial performance and determine actions based on the model.  It would have been obvious to determine actions as taught by FLINN in the method of JANSSEN with the motivation to apply a strategy to manage a product or service based on expected lifecycle path (see FLINN ¶[0175]-[0178]).
JANSSEN further discloses wherein the expected return rate is a rate at which the early lifecycle product is returned to retailer (see abstract and ¶[0004]-[0005]; the cumulative sales affecting product returns is calculated based on the total of all returns divided by a total of all sales.  Product returns may end up causing financial loss to the manufacturer).
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allowed customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on estimated return quantity as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).

Claim 12 (Previously Presented)
The combination of JANSSEN, HAMMOND, and FLINN discloses the system as set forth in claim 10.
JANSSEN further discloses wherein the historical data includes historical order data (see abstract; cumulative sales affecting product returns).
JANSSEN does not specifically disclose, but HAMMOND discloses, historical customer data, and product hierarchy information for all products included in the historical order data (see Tables 7 and 8; product hierarchy descriptions and SKUs). 
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allowed customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on estimated return quantity, previous returns, and product information as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).

Claim 13 (Previously Presented)
The combination of JANSSEN, HAMMOND, and FLINN discloses the system as set forth in claim 10.
JANSSEN further discloses wherein the set of features comprise return and order quantity features (see abstract; ratio of returns to sales), seasonality features (see ¶[0006]; subsequent months).
JANSSEN does not specifically disclose, but HAMMOND discloses, product category identifiers (see ¶[0048]; SKU categories), product variability features (see Table 2; Department Code), order characteristic features (see again Table 2; store name), order profile features (see again Table 2; employee), and customer profile features (see ¶[0062] and [0066]; appropriate customer data, such as prior returns).
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allowed customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on product information as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).

Claim 19 (Currently Amended)
JANSSEN discloses a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (see ¶[0075]; a computer readable medium accessed by a processor).
JANSSEN does not specifically disclose, but HAMMOND discloses to cause the processor to perform operations comprising: obtaining product hierarchy information for an early lifecycle product offered for sale by a retailer (see Tables 7 and 8; product hierarchy descriptions and SKUs). 
JANSSEN further discloses, obtaining order data for each order of the early lifecycle product during an early lifecycle period (see abstract and ¶[0004]-[0005]; the cumulative sales affecting product returns is calculated based on the total of all returns divided by a total of all sales.  Make adjustments during the sales life of a product, especially during the early months of a products life when sales volume is the greatest.  See also ¶[0031]; collect return data to point of sale by a vendor.  See also claims 1 and 9; sales data measure at a point of sale), wherein the order data includes an identification of the early lifecycle product (see ¶[0010] & [0026]; actual life return rate reefers to the return rate for a product after all sales of that product are complete.  See also Table 1, ¶[0063]-[0064]; model name.
JANSSEN does not explicitly disclose, but HAMMOND discloses, an identification of other items included in an order with the early lifecycle product (see Table 2; SKU and UPC), a cost of each item in the order (see again Table 2; cost), a size of each item in the order (see again Table 2; color/size/syle), and a date of the order (see ¶[0115]-[0116] [126], & [0134]; receipt date and purchase date).
ANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining return abuse or fraud based on nominating data that includes cost, size, and date..  It would have been obvious to make the determination based on the factors as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).
JANSSEN further discloses obtaining customer data for a customer associated with each order of the early lifecycle product during the early lifecycle period (see ¶[0074] and claims 1 & 9; the system has automated links to a product sales and returns data, and provides a platform to authenticate users.  Sales data is measured at a point of sale to an end user). 
JANSSEN does not specifically disclose, but HAMMOND discloses, determining an expected return rate for the early lifecycle product based by inputting the product hierarchy information (see again Tables 7 and 8; product hierarchies and statistics).
JANSSEN further discloses, the order data and the customer data into a trained return prediction model (see ¶[0061]-[0062]; total returns for a future month of interest are calculated my multiplying the ELRR for the product times the total sales affecting returns)
JANSSEN does not specifically disclose, but HAMMOND discloses, wherein the trained return prediction model is created by applying a machine learning algorithm to a set of features extracted from a set of historical data for the retailer (see ¶[0002]-[0003], [0061] and [0074]; the decision engine may be carries out as a neural network, genetic, or statistical model or algorithm for decision-making.  Determine when to allow customers to return purchase merchandise using customer return data.  Identify patterns or trends to take appropriate actions.  See also ¶[0206]; estimate monthly return quantity). 
JANSSEN further discloses based on a determination that the expected return rate exceeds a threshold value (see ¶[0071]; a large ELRR in excess of 11% is identified and flagged).
JANSSEN does not specifically disclose, but HAMMOND discloses, performing an action on a listing of the early lifecycle product on a website of the retailer based on a stored profile of the retailer (see ¶[0061]-[0066]; the decision engine can prepare an appropriate warning and/or restriction to issue to the customer based on the client’s return authorization policies.  A return request score can be categorized as: authorize, warn, and deny.  See also ¶[0057]; the authorization may be carried out using the internet), 
wherein the stored profile of the retailer includes a plurality of actions and a set of rules for selecting the action from the plurality of actions (see ¶[0061]-[0063]; a decision engine makes authorization decisions regarding returns based on stored information about the client’s return authorization policies). 
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allow customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on estimated return quantity as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).
The combination of JANSSEN and HAMMOND does not specifically disclose, but FLINN discloses, wherein the plurality of actions include: 
changing a price of the early lifecycle product on the listing of the early lifecycle product on the website (see ¶[0187]; price determination); 
removing the early lifecycle product from the website of the retailer (see again ¶[0187]; marketing); 
instituting a review of a product listing of the early lifecycle product on the website of the retailer (see again ¶[0187]; marketing);; and 
updating images of the early lifecycle product on the website of the retailer (see again ¶[0187]; marketing).
wherein the set of rules for selecting the action from the plurality of actions includes an identification of which of the plurality of actions to take based on the expected return rate (see ¶[0077]-[0078]; traditional financial metrics such as internal rate of return may be used to evaluate future decisions) and one of a sales price (see ¶[0187]; price determination)  and a profit margin of the early lifecycle product see ¶[0174] and [0182] & claim 38; contribution margin or gross margin); 
JANSSEN discloses a method for predicting product return rate behavior at different times in a product lifecycle (see ¶[0012]).  FLINN discloses business lifecycle management that includes using lifecycle data with value drivers to model a lifecycle based on financial performance and determine actions based on the model.  It would have been obvious to determine actions as taught by FLINN in the method of JANSSEN with the motivation to apply a strategy to manage a product or service based on expected lifecycle path (see FLINN ¶[0175]-[0178]).
JANSSEN further discloses, wherein the expected return rate is a rate at which the early lifecycle product is returned to retailer (see abstract and ¶[0004]-[0005]; the cumulative sales affecting product returns is calculated based on the total of all returns divided by a total of all sales.  Product returns may end up causing financial loss to the manufacturer).
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allowed customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on estimated return quantity as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).

Claims 5, 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080313009 A1 to JANSSEN in view of US 20160321661 A1 to HAMMOND et al. and US 20060015380 A1 to FLINN et al. as applied to claim 1 above, and further in view of US 20050197887 A1 to Zuerl et al. (hereinafter ‘ZUERL’).

Claim 5 (Original) 
The combination of JANSSEN, HAMMOND, and FLINN discloses the computer-implemented method as set forth in claim 1.
The combination of JANSSEN, HAMMOND, and FLINN does not specifically disclose, but ZUERL discloses, wherein the early lifecycle period is a percentage of a time period in which the retailer will sell the early lifecycle product at full price (see ¶[0042] and Figs. 3A and 3B; the charts display price markdowns after several posting periods.  Examiner Note: markdowns only occur, if at all, after multiple periods in the life cycle, meeting the claim limitation).
JANSSEN discloses a method for predicting product return rate behavior.  ZUERL discloses sales patterns for products with markdown profiles, where markdowns occur after several posting periods.  It would have been obvious to include the markdowns as taught by ZUERL in the system executing the method of ZUERL with the motivation to determine the optimal price for a product (see ZUERL ¶[0003]).

Claim 6 (Original) 
The combination of JANSSEN, HAMMOND, FLINN and ZUERL discloses the computer-implemented method as set forth in claim 5.
JANSSEN further discloses wherein the expected return rate is an expected return rate during the time period in which the retailer will sell the early lifecycle product at full price (see abstract; predict end-of-life return rate based on cumulative returns to sales at a time preceding the end-of-sales life).

Claim 14 (Original)
T The combination of JANSSEN, HAMMOND, and FLINN discloses the system as set forth in claim 10.
The combination of JANSSEN and HAMMOND does not specifically disclose, but ZUERL discloses, wherein the early lifecycle period is a percentage of a time period in which the retailer will sell the early lifecycle product at full price (see ¶[0042] and Figs. 3A and 3B; the charts display price markdowns after several posting periods.  Examiner Note: markdowns only occur, if at all, after multiple periods in the life cycle, meeting the claim limitation).
JANSSEN discloses a method for predicting product return rate behavior.  ZUERL discloses sales patterns for products with markdown profiles, where markdowns occur after several posting periods.  It would have been obvious to include the markdowns as taught by ZUERL in the system executing the method of ZUERL with the motivation to determine the optimal price for a product (see ZUERL ¶[0003]).

Claim 15 (Original)
The combination of JANSSEN, HAMMOND, FLINN, and ZUERL discloses the system as set forth in claim 14.
JANSSEN further discloses wherein the expected return rate is an expected return rate during the time period in which the retailer will sell the early lifecycle product at full price (see abstract; predict end-of-life return rate based on cumulative returns to sales at a time preceding the end-of-sales life).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624